Citation Nr: 1203342	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  06-32 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence was submitted in order to reopen a claim for service connection for posttraumatic depressive reaction with headaches and dizziness.

2.  Service connection for an acquired psychiatric disorder other than posttraumatic depressive reaction with headaches and dizziness, including schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to July 1974.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Baltimore, Maryland.  It was remanded by the Board for additional development in April 2010 and has now been returned to the Board for appellate disposition.

The Board notes that the Veteran's original claim was for service connection for schizophrenia.  However, the Veteran was diagnosed at a February 2011 VA examination with mood disorder, not otherwise specified (NOS), which may arise from the same symptoms for which the Veteran was seeking benefits.  Therefore, the issue, as reflected on the title page of this decision, was broadened to include service connection for an acquired psychiatric disorder to include schizophrenia.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).  


FINDINGS OF FACT

1.  The Veteran's claim for service connection for posttraumatic depressive reaction with headaches and dizziness was previously denied in a rating decision that was dated in July 1975.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision.

2.  The evidence received since the July 1975 rating decision does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of service connection for posttraumatic depressive reaction with headaches and dizziness.

3.  It is not at least as likely as not that the Veteran has an acquired psychiatric disorder, including schizophrenia, which is related to his military service. 


CONCLUSIONS OF LAW

1. The RO's rating decision in July 1975 denying service connection for posttraumatic depressive reaction with headaches and dizziness is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2. New and material evidence has not been received to reopen the claim of service connection for posttraumatic depressive reaction with headaches and dizziness. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  An acquired psychiatric disorder, including schizophrenia, was not incurred in, or caused or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

In this case, the Veteran was sent a letter that was dated in January 2005, prior to the decision which is appealed herein, which explained VA's duty to assist the claimant with obtaining evidence in support of his claim.  The letter informed the Veteran that his claim for service connection for a nervous condition was previously denied because it was not incurred in, or aggravated by, service.  The letter explained that the Veteran needed to submit new and material evidence in order to reopen his claim.  The letter additionally explained what the evidence needed to show in order to establish service connection for a claimed disability.  

The Veteran was provided the notice required by Dingess  in a May 2006 letter.  While this was after the initial rating decision, the Veteran's claim was subsequently readjudicated in a statement of the case (SOC) that was dated in August 2006, thereby curing any predecisional notice error.  In any event, any error in the timing of the notice required by Dingess in this case is harmless since service connection is denied; hence no rating or effective date will be assigned.  

VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, and private treatment records.  

Because it seemed like additional treatment records could exist, the April 2010 Board remand instructed VA to contact the Veteran and request that he specifically identify any treatment that he received for his claimed psychiatric disorder.  In a letter dated in May 2010 this information was requested from the Veteran.  The Veteran did not respond to this letter.  The Board notes that "[t]he duty to assist is not always a one way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   

The April 2010 remand also instructed that the Veteran be afforded a VA psychiatric examination.  This was accomplished in February 2011 and was sufficiently complete to enable the Board to make a reasoned decision on the Veteran's claim for service connection for a psychiatric disorder.

For the reasons set forth above, the Board finds that VA satisfied its obligations with respect to the VCAA in this case.

 New and Material Evidence

In a July 1975 rating decision, the RO denied service connection for the Veteran's posttraumatic depressive reaction with headaches and dizziness because the Veteran's psychiatric disorder preexisted his service and was not aggravated thereby.  The evidence considered at that time included the Veteran's service treatment records, private treatment records from a September 1972 stay at a private hospital, and a VA examination report.  The Veteran did not timely file a notice of disagreement with this decision after being notified thereof, and the decision then became final.  The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received since the July 1975 rating decision includes a hospital summary from an inpatient stay at a VA psychiatric hospital from September 1976 to November 1976,  and associated medical notes, VA treatment records from October 2000 to January 2005, the Veteran's written contention that he heard voices during service, and a report of a VA examination dated in February 2011 that diagnosed the Veteran with mood disorder NOS, not linked to the service, and alcohol abuse/dependence in alleged remission.

While this evidence is new, it is not material insofar as it does not relate to the reason why the Veteran's claim was previously denied; the evidence does not tend to show that the Veteran's psychiatric disorder could be linked in some way to his service.  Moreover, it does not raise a reasonable possibility of substantiating the claim.  There is still no evidence that the Veteran has a psychiatric disorder that is related to his military service.

No new and material evidence having been received, the application to reopen the Veteran's claim for service connection for posttraumatic depressive reaction with headaches and dizziness is denied.

  Service connection

The Veteran contends that he has a psychiatric disorder that was caused or aggravated by his service.  Specifically, the Veteran claims that he heard voices in service, was diagnosed with schizophrenia shortly thereafter, and still has schizophrenia.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection for some chronic diseases, including psychoses, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
	
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Private hospital records dated prior to the Veteran's entrance into service indicated that he first presented after a tragic auto accident in which he was injured only slightly but one passenger was killed and another passenger was seriously injured.  After his first admission from August 1972 to September 1972 he was diagnosed with traumatic neurosis secondary to grief reaction and rule out affective disorder.  His second admission was in September 1972 when he was again diagnosed with traumatic neurosis, secondary to grief reaction.  At his third admission from October 1972 to November 1972 he had several psychosomatic complaints.  He was admitted with depressive symptoms that improved over the course of the hospitalization.  No final diagnosis was set forth.

The Veteran's enlistment and separation examination list the Veteran's psychiatric system as normal.  However, on his May 1973 enlistment "Report of Medical Examination" the Veteran admitted that he had been treated for depression associated with a car accident.  His separation examination dated in July 1974 documented nervous trouble related to being in an auto accident prior to service entrance in the "notes" section.  

The Veteran was afforded a VA neuropsychiatric examination in September 1974.  At that time he complained of a nervous condition which was manifested by headaches.  There was no history of behavior thought disorder type of symptoms.  The claims file and service treatment records were not reviewed by the examiner.  A direct mental status examination revealed that the Veteran was neatly dressed and had good eye contact.  He verbalized freely but superficially.  There was no tangentiality or loosening of associations or inappropriateness of affect.  Psychomotor activity was not remarkable.  Thought content was devoid of delusions, hallucinations, or disorganized thinking.  There was no evidence of phobic, depressive, obsessive, or compulsive phenomena.  The Veteran was oriented in all spheres.  He performed well on tests of retention and recall, recent and remote memory, comprehension and judgment, calculations and abstractions.  His insight was not remarkable.  A neurologic examination was essentially normal.  The Veteran was diagnosed with migraine headaches.

The Veteran was afforded a second neuropsychiatric examination by VA in May 1975.  At that time, the Veteran continued to complain of headaches.  He stated that he was nervous and that he had been since his time in the service.  He contended that this got worse in the service although they had existed prior to that along with some depressive symptoms following a car accident which occurred prior to service.  He reported that he was still depressed about the car accident.  He still had dreams and guilty feelings about the accident.  Mental status examination showed that the Veteran was extremely tense, tremulous, and anxious.  He had a slight stammer and was observed talking to himself at times.  He was freely verbal.  He was preoccupied with his headaches, depressive symptoms, and recurrent dreams about the automobile accident.  He felt like he wanted to be off on his own away from people.  He has many problems that depress him, including the accident, headaches, and financial troubles.  He was fully oriented and there were no deficits in recent or remote memory, comprehension, or judgment, calculations, or abstractions.   Insight was limited.  The examiner diagnosed a posttraumatic depressive reaction and migraine headaches that were associated with this.  He noted that the Veteran's symptoms appeared to have been aggravated by service according to the history given, although the Veteran could not be specific as to the precise precipitating stresses or conflicts during that time.

The Veteran was admitted to a VA hospital in September 1976 and was diagnosed with an acute schizophrenic reaction with added depression and personality disorder.  The night before admission he was nervous and hearing voices telling him to do things.  A psychiatric consultation was done and the impression was alcohol abuse and personality disorder.  He was admitted to a private hospital and treated for intoxication with various drugs and alcohol.  He reported that voices were telling him to harm his sister.  He also endorsed visual hallucinations.  He complained of headaches and other somatic complaints.  He was placed on medication at VA and improved, denied all symptoms that originally brought him to the hospital, and was released in November 1976.  

In October 2004 the Veteran contended that he was hearing voices in the military and was diagnosed with, and treated for, schizophrenia from 1974-1979.

There is no specific record of additional mental health treatment.  However, VA treatment records indicate that the Veteran was seen by a social worker in the homeless chronically mentally ill program in November 2004.  At that time he presented with a depressed mood and flattened affect.  He denied hallucinations and delusions.  He wanted to seek mental health treatment at that time and was referred to the mental health clinic.  

The Veteran was afforded a VA examination in February 2011.  The claims file was reviewed in conjunction with the examination.  At the examination, the Veteran claimed that while he was in the service he was hearing voices, mostly a voice from inside his head telling him advice.  He said that he was in St. Louis, Missouri and that a doctor there told him that he had schizophrenia.  However, the examiner explained that there were several notes in the claims file that were inconsistent with the Veteran's claim of having experienced a psychosis in service.  A July 1974 note indicated that the Veteran was having some sort of nervous trouble from being in an auto accident prior to service.  The note specifically indicated that the Veteran did not have any history of psychosis.  The examiner also reviewed the VA examination which was conducted shortly after the Veteran left the service which also did not document any psychotic symptoms.  The examiner noted that there was psychiatric evidence from 1974 that did not support the presence of psychosis.  

At the examination the Veteran did not appear to be psychotic.  According to the Veteran, he reported experiencing auditory hallucinations and schizophrenic symptoms on a daily basis.  He acknowledged periods of homelessness.  He admitted a history of alcohol use but denied the use of alcohol at present.  He reported that he had been unemployed for many years due to a combination of physical and mental issues.  The Veteran reported that he had difficulties with his military occupational tasks, but during the course of his military service no mental disorder was documented or reported.

The Veteran did not have any thought process or communication impairment described or documented, although he was a moderately poor historian.  He was not being treated for any mental disorders at present and was not taking any psychiatric medications.  The electronic medical records included a diagnosis of depressive disorder unspecified in November 2004 and at that time the Veteran was unemployed and homeless.  The Veteran has been treated for physical problems.  The Veteran's behavior at the interview was adequate.  Personal hygiene was well kept.  Activities of daily living were adequate because the Veteran was able to use public transportation independently.  He is able to dress and feed himself independently and he is able to complete monetary transactions adequately.

Schizophrenia could not be documented upon examination because of the lack of objective clinical findings and contemporaneous records in the file.  The only psychopathology noted is mood disorder NOS which is not linked to the service.  Other than the Veteran's allegations of manifesting schizophrenia, the examiner could not document objective symptomatology supporting the presence of this disorder.  It was difficult to assess the issue of alcohol abuse because the Veteran denied it but there was no independent confirmation that the Veteran indeed stopped using alcohol.  The Veteran acknowledged legal problems in the past because of a domestic disturbance but denied current legal problems.  

Mental status examination showed that the Veteran displayed adequate behavior and looked to be his chronological age.  He made good eye contact with the interviewer.  He was appropriately dressed, adequately groomed, and maintaining good personal hygiene.  Posture and psychomotor movements were normal.  For the most part, movements were somewhat slow.  Rapport was establish and maintained during the entire interview.  Speech was not spontaneous.  When he spoke, all answers were clearly understood.  Speech was somewhat low in volume, with normal tone and normal rate.  Prosody was maintained.  The Veteran reported auditory hallucinations of an internal voice giving him advice.  No delusions were detected.  No phobic or ritualistic behavior was reported or detected.  Mood was assessed by the examiner to be mildly to moderately depressed.  Affect was appropriate to thought content and mood.  Thought content was devoid of suicidal and homicidal ideations, intentions, or plans.  Thought processes were logical and coherent but sometimes slow.  The Veteran's cognitive functions were moderately impaired in the areas of concentration and attention.  He was fully oriented.  There were no deficiencies of cognition or memory.  Insight and judgment were fair to good.

The examiner diagnosed mood disorder NOS, not linked to the service, and alcohol abuse/dependence in alleged remission.  

The examiner indicated that it was reasonable to conclude, based on the evidence and medical literature, that the Veteran's allegations of manifesting a schizophrenia linked to the service are not supported a this time because of the lack of longitudinal history and contemporaneous records in the file as well as not having at this time objective clinical findings supporting the presence of any type of schizophrenia.  At this time, the only psychopathology noted is of a mood disorder NOS that is not linked to the service that has been present for at least the past 15 years due to homelessness, problems at work, and charecterological issues.  The examiner could not detect and psychopathology that was preexisting or permanently aggravated during the service beyond the natural progression of any type of mental condition.  The Veteran more likely than not began to experience mood dysfunction for the past 15 years, and the depressive condition is not linked to service.

The evidence does not show that it is at least as likely as not that the Veteran currently has a psychiatric disorder that is related to his military service.  While the Veteran experienced some psychiatric problems prior to service due to a pre-service car accident, and these problems persisted during service, this issue seemed to resolve and was not mentioned when the Veteran was admitted for what was then diagnosed as schizophrenia in 1976, which was after the 1 year presumptive period for psychosis.  After that, there is no evidence of any mental health diagnosis or treatment until 2004, approximately 38 years later.  At that time, the VA examiner found no evidence of schizophrenia or any other mental disorder that was related to the Veteran's service.  Furthermore, he determined that the mental problems that the Veteran experienced prior to service were not aggravated beyond their normal progression during service and were not related to the Veteran's current mental problems, which started approximately 15 years earlier and were apparently related to life stressors.  While the Veteran claimed to have heard voices during service and to the present time, psychiatric records from shortly after service document no psychotic symptoms and no psychosis was present on the recent VA examination.

The Federal Circuit in Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009), explicitly reiterated that it rejected the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis." Id. at 1316 . Federal Circuit held that, when considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. Id. (reiterating that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. " Here, the Veteran certainly is competent to relate the symptoms he has experienced over the years since his separation from service. Not being a medical professional, however, he lacks the expertise to attribute these symptoms to a particular diagnosis or to conclude that the current psychiatric disorder had its onset in or is otherwise related to his time in military service. The Board finds that whatever probative value that can be given to the Veteran's assertions is far out-weighed by the opinion provided by the VA physician who reviewed the evidence of record, examined the Veteran, and provided reasons and bases for his conclusions in February 2011.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.

ORDER

No new and material evidence having been received, the claim for service connection for posttraumatic depressive reaction with headaches and dizziness is not reopened.

Service connection for an acquired psychiatric disorder other than posttraumatic depressive reaction with headaches and dizziness, including schizophrenia, is denied.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


